DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the use of a SIP Identity shaken header and one or more SIP Identity div headers, said SIP Identity shaken header and said one or more SIP Identity div headers having been signed; and determining at the second communications network whether or not the received SIP Invite request was previously diverted by said second communications network to another network is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anand					US 2022/0182490 A1
Asveren et al.				US 2021/0203700 A1
Chu					US 2019/0007806 A1
Haltom et al.				US 2017/0353599 A1
Tirunagari et al.				US 2013/0251123 A1
Titcombe et al.				US 2013/0089025 A1
Signaling Packet Aggregation and Compression in SIP Network: Modeling and Performance Evaluation.  Mishra, Garima; Gautam, Anupam; Dharmaraja, S.; Kar, Subrat. Wireless Personal Communications 110.2: 651-76. Springer. (Jan 2020)
OpenSIP: toward software-defined SIP networking Montazerolghaem, Ahmadreza; Moghaddam, Mohammad Hossein Yaghmaee; Leon-Garcia, Alberto. IEEE Transactions on Network and Service Management 15.1: 184-99. IEEE. (Mar 2018) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445